Citation Nr: 0908824	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-28 528	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE


Entitlement to a disability rating in excess of 40 percent 
for recurrent incisional hernia, status-post surgical 
repairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran submitted a claim for service connection on 
November 22, 2004.  The Regional Office (RO) granted service 
connection for recurrent incisional hernia, status-post 
surgical repairs by a rating decision dated February 2005.  
The RO, in a November 2005 decision, subsequently assigned a 
total temporary evaluation (100 percent), effective October 
10, 2005 to January 1, 2006, following a period of 
convalescence for surgery and thereafter restored a 40 
percent rating. The Veteran appealed this decision, claiming 
entitlement to a disability rating in excess of 40 percent.  
During the pendency of this appeal the RO decreased the 
Veteran's disability rating to 20 percent, effective March 1, 
2007, in a December 2006 rating decision and subsequently 
restored the 40 percent rating, effective March 1, 2007 by a 
June 2008 rating decision.

FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
December 1999 to May 2000 and from December 2003 to November 
2004.

2.	On February 20, 2009 prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Appellant, through his authorized representative, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the Appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The Appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


